In a proceeding pursuant to CPLR article 78, inter alia, to compel respondent to expunge petitioner’s arrest record, the petitioner appeals from a judgment of the Supreme Court, Nassau County, entered July 25, 1979, which dismissed the petition. Judgment affirmed, without costs or disbursements. The refusal of the Police Department of Nassau County to expunge the petition*935er’s arrest record upon his demand commenced the running of the four-month Statute of Limitations. Accordingly, this proceeding is untimely. We reach no other issue. (See Matter of Hirsch v Formato, 69 AD2d 818.) Hopkins, J. P., Mangano, Rabin and Gulotta, JJ., concur.